Woodward,
We readily concur in the opinion, that the finding should liave been in favor of the defendant. It is true, that in some important points, the testimony fails to describe the note, as in relation to the interest and the prompt payment; but, on the other hand, in several material matters, it is strictly correct, or very nearly so. Thus, it comes within the days of the date, and within six cents of the amount; and the witness did not name his date or sum with a profession of certainty. Then, he was correct in the time when it became due, and the most important item was, that he owed the plaintiff no other note. This determines the question, for on this he would be informed. If he is to be believed, this settles it, and his veracity is not questioned.
This court may review the finding of the court below, in like manner as they may re-examine the verdict of a jury, but the entire evidence must be brought up. In this case, it is so. This takes the place of a motion to set aside the verdict of a jury, for the reason that it is not supported by the evidence.
The plaintiff further objects that there is no motion for a new trial, nor bill of exceptions. It is true that there is no such motion. But it is difficult to avoid regarding the paper signed by the judge, as answering the purpose of a bill of exceptions. It contains the submission of the cause to the court, the entire evidence, and the finding of the court; and to this the defendants except, the exception is alloAved, and it-is signed by the judge. Although not in the form usually assumed by a bill of exceptions, we find it difficult not to give it the effect of one. The defendants are, therefore, fairly in this court; and though unwilling to set aside a finding, where it can justly be supported, we concur, without hesitation, in thinking it erroneous.
The judgment will, therefore, be reversed, and the cause is remanded for the court to take the proper course for enforcing the law relating to usury.